DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of invention of Group I, claims 1-14 in the reply filed on 3/08/2021 has been acknowledged.
Election/Restrictions requirement has been made FINAL.  Claims 15-21 have been withdrawn from further consideration.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Ray A. King on July 8, 2021.
The application has been amended as follows: 
(Currently amended) A voltage sensor, comprising: a first shield and a second shield disposed under a sensing surface, the first and second shield conductively connected to a ground terminal.
Allowable Subject Matter
Claims 1-3, 5-7, 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a voltage sensor having a first shield and a second shield disposed under a sensing surface and conductively connected to ground terminal; a second oscillator having a second BAW resonator and a second oscillator output, the second oscillator configured to provide at the second oscillator output a second signal that is unshielded from effects of being proximate the  sensing surface; a frequency analyzer configured to compare the first and second signals and provide a voltage estimate at the analyzer output in response, as recited in the independent claim 1 and in combination with the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
July 9, 2021